Citation Nr: 0433119	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  99-22 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for residuals of a concussion to include headaches 
and dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran had honorable active military service from May 
1978 to March 1983 and other than honorable service from 
March 1983 to May 1985.  A July 1994 Administrative Decision 
determined that discharge for the period May 24, 1978 to May 
20, 1985 was not a bar to VA benefits under the provisions of 
38 C.F.R. § 3.12(c)(6) and 38 U.S.C.A. § 5303(a), (formerly 
3103(a)).

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of August 28, 2003.  This matter was 
originally on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.

The Board notes that on his November 2002 VA Form 9, the 
veteran withdrew his appeal of his claim for service 
connection for bilateral hearing loss.

In the October 2004 Appellant's Brief, the veteran's 
representative raised the issues of separate ratings for 
syncope and increased evaluation for residuals of head 
trauma, to include cervical spine disability.  These issues, 
therefore, are referred to the RO for appropriate action.

Also, in July 1998, the veteran filed a claim for 
hypertension.  The Board notes that service-connected for 
hypertension was denied in February 1998.  This issue is 
referred to the RO for appropriate action.

In addition, during a March 2004 neurology visit, the veteran 
advised that he was unable to work due to his headaches.  As 
it is unclear whether the veteran wishes to make a claim for 
TDIU benefits, this matter is referred to the RO for 
appropriate action.

Further, the Board notes that the veteran has been diagnosed 
with "migraine headaches."  For the reasons detailed below, 
the veteran's service-connected disability has been 
determined to include headaches and dizziness as a result of 
a concussion and rated under the Diagnostic Code for brain 
disease to due to trauma and not migraine.  The issue of 
service connection for migraine has not been formally 
adjudicated by the agency of original jurisdiction.  This 
matter is, therefore, referred to the RO for appropriate 
action.
       

FINDING OF FACT

The residuals of a concussion include subjective complaints 
of headaches.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8045, 9403 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's August 2003 Remand, the RO 
readjudicated the veteran's claim and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that the RO complied with the Board's August 2003 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In May 2001, the RO sent a letter to the veteran advising him 
what evidence was required to substantiate his claims.  The 
letter also asked the veteran to submit certain information.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The letter explained that VA would attempt to 
obtain evidence such as medical records, employment records, 
or records from other Federal agencies.  While the May 2001 
notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed to furnish documentation that his 
condition had worsened.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, in a rating decision dated in 
February 1999, the veteran's claim for an increased 
evaluation for his concussion residuals was denied.  Only 
after that rating action was promulgated did the RO, in May 
2001, provide notice to the claimant regarding what 
information and evidence was needed to substantiate his 
claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
May 2001 was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded a VA 
examinations in connection with his claim in August 1998, May 
2000, August 2001, and May 2003.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

The veteran's service medical records indicate that the 
veteran was in a motor vehicle accident in September 1983 and 
that he experienced a cerebral concussion in that accident.  
The veteran was treated for complaints of vertigo, syncope, 
headaches, and weakness in the week following the accident.  
At that time the examiner doubted that the veteran had any 
intracranial injury.  In July 1984 the veteran was involved 
in another motor vehicle accident, although a consultation 
sheet noted that the veteran reported that he was not injured 
in the motor vehicle accident, only shaken up.

Service connection was granted in June 1995 for residuals of 
concussion to include complaints of headaches, dizziness, and 
tinnitus and rated 10 percent disabling under DC 8045-6260 
for brain disease due to trauma and tinnitus.  The veteran 
requested an increased evaluation for his service-connected 
disabilities.  By rating decision dated in October 1995, the 
RO denied his claim.  The veteran appealed; and, in a May 
1997 decision, the Board denied an increased evaluation.  

In July 1998, the veteran requested an increase for migraine 
headaches.  In a February 1999 rating decision, the subject 
of this appeal, the RO denied the increase.  

Subsequently, in February 2000, the veteran's concussion 
residuals were evaluated separately.  Service connection was 
granted for tinnitus and a separate 10 percent evaluation was 
assigned under DC 6260.  The veteran's concussion residuals 
were reevaluated under DCs 8045-8100, brain disease due to 
trauma and migraines, because the medical evidence showed 
"characteristic prostrating attacks averaging one in 2 
months over the last several months."  

In a July 2000 rating decision, the veteran's concussion 
residuals were reevaluated under 8045-8207 and 9304, brain 
disease to due to trauma and paralysis, and dementia due to 
head trauma, respectively.  

A June 2004 supplemental statement of the case addressed the 
issue of whether there was adequate evidence to rate the 
veteran's disability under 8045-8100 and decided that since 
the evidence did not show that an evaluation was warranted 
under DC 8100, the veteran's concussion residuals were 
evaluated under 8045 and 9304.

In this regard, the Board notes that the 10 percent rating 
that has been assigned was continued in accordance with the 
VA examiner's opinion at the time of the May 2003 examination 
that the veteran suffered from chronic headaches believed to 
be post-concussion type headaches with associated memory 
deficiency and lack of concentration.  The RO noted in the 
June 2004 statement of the case that the evidence of record 
primarily shows that the headaches were the result of trauma.  
It also noted that while JK noted that the veteran's 
headaches were migraine headaches due to trauma, the VA 
physician noted that the veteran's headaches were post 
concussion headaches and did not fit the classical picture of 
migraine headaches, and that more weight was given to the VA 
physician's findings because JK was a nurse practitioner.

The determination of an appropriate diagnostic code is 
relevant in this instance because of the difference in 
disability evaluations under DC 8100 (migraine headaches) and 
DC 8045 (brain disease due to trauma).  Under DC 8100, a 
maximum of a 50 percent disability rating may be assigned 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability. A 30 
percent rating may be assigned with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months. On the other hand, the maximum 
available under DC 8045 is 10 percent for subjective 
complaints of headaches. A higher than 10 percent rating will 
not be assigned in the absence of a diagnosis of multi-
infarct dementia with cerebral arteriosclerosis.

Initially, the Board notes that the original grant of service 
connection for residuals of a concussion rated the veteran's 
headaches under DC 8045 for brain disease due to trauma.  In 
this case, the Board finds that the term "brain disease due 
to trauma" most accurately describes the veteran's service-
connected disability.  The consensus of medical opinions that 
addressed the etiology of the veteran's headaches is that his 
headaches were caused by trauma to the head.  Also 
significant, the most recent VA neurological examination 
report dated in May 2003 diagnosed the veteran with chronic 
headaches believed to be post-concussion type headaches with 
associated memory deficiency and lack of concentration.  The 
May 2003 VA examiner noted, "His headaches do not fit the 
classical description of a migraine syndrome; however, they 
are throbbing and there is some associated nausea.  There is 
an aura of dizziness, but not scotomata, abdominal pain, or 
any other typical pre-migraine aura.  This man has continuous 
headaches.  They are not episodic as are migraine headaches. 
... Additional diagnoses include a history of sinusitis which 
in my opinion is not connected with his headache disorder."

While the record contains many different diagnoses pertaining 
to the veteran's headaches including complicated migraine 
with neuralgic component and chronic daily headache with 
migrainous component, the fact is that the veteran's service-
connected disability was rated 10 percent for brain disease 
due to trauma and not for migraine.  The dispositive 
consideration is that service connection is not in effect for 
migraine.  Therefore, the Board concludes that DC 8045, and 
not DC 8100, is for application.

Based on the evidence outlined above, the Board finds that 
the medical evidence of record supports a finding of a 10 
percent evaluation, but no more, for the veteran's headaches.  
Under DC 8045, no greater than a 10 percent evaluation is 
warranted for subjective complaints of headaches due to post 
traumatic injury, regardless of the level of disability.  
Accordingly, a higher evaluation is not warranted.  In 
addition, consideration of a higher rating under DC 9304 is 
not warranted as there is no evidence of multi-infarct 
dementia associated with brain trauma.

As stated in the Introduction, the veteran has raised a claim 
for service connection for migraine headaches.  As this claim 
has not been formally adjudicated by the agency of original 
jurisdiction, the claim has been referred to the RO for 
appropriate action.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

    


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for residuals of a concussion to include headaches 
and dizziness is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



